                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    KAREN D. SMITH,                                    CASE NO. C19-0538-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    THE BANK OF NEW YORK MELLON FKA
      THE BANK OF NEW YORK, AS TRUSTEE
13    FOR THE BENEFIT OF THE
      CERTIFICATEHOLDERS OF THE CWABS
14
      INC., ASSET-BACKED CERTIFICATES,
15    SERIES 2007-SD1, et al.,

16                          Defendants.

17

18          The following Minute Order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20          This matter comes before the Court on Defendants the Bank of New York Mellon fka

21   The Bank of New York, as Trustee for the Benefit of the Certificateholders of the CWABS Inc.,

22   Asset-Backed Certificates, Series 2007-SD1 and NewRez LLC fka New Penn Financial, LLC

23   dba Shellpoint Mortgage Servicing (collectively “Defendants”) and Plaintiff Karen Smith’s

24   stipulated motion to extend time for Defendants to file an answer. Finding good cause, the

25   stipulated motion is GRANTED. Defendants shall file their answer to the complaint no later than

26   June 6, 2019.


     MINUTE ORDER
     C19-0538-JCC
     PAGE - 1
 1        DATED this 28th day of May 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0538-JCC
     PAGE - 2
